COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  CITATION 2002 INVESTMENT LLC,                     §
  and ENDEAVOR ENERGY                                           No. 08-21-00029-CV
  RESOURCES, L.P.,                                  §
                                                                  Appeal from the
                                Appellants,         §
                                                            112th Judicial District Court
  v.                                                §
                                                              of Reagan County, Texas
  OCCIDENTAL PERMIAN, LTD.,                         §
  OCCIDENTAL PETROLEUM                                      (TC# CV02236 & CV02237)
  CORPORATION, OXY USA INC., OXY                    §
  USA WTP LP, and RODEO MIDLAND
  BASIN, LLC,                                       §

                                Appellees.          §

                                       JUDGMENT
       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the summary judgment of the court below; vacate its declaration

that the 1987 assignment conveyed only certain shallow rights, and not deep rights; and remand

the cause for further proceedings in accordance with this Court’s opinion. We further order that

Appellants recover from Appellees all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF DECEMBER, 2022.



                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.